19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 1 of 15




                       EXHIBIT 8
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 2 of 15




                                   8a
-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibi
                          (Redacted) Pg 3 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 4 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 5 of 15




                                   8b
          19-01294-scc       Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                                          (Redacted) Pg 6 of 15


_____________________________________________
From: Microsoft Outlook
Sent: Sunday, June 23, 2019 9:27 AM
To: Daniel Pulecio-Boek
Subject: Relayed: Informacion Importante


Delivery to these recipients or groups is complete, but no delivery notification was sent by the
destination server:

'        @plan-b.com.mx' (         @plan-b.com.mx)

Subject: Informacion Importante




                                                     1
              19-01294-scc               Doc 43-10            Filed 10/10/19 Entered 10/10/19 14:34:01                                    Exhibit 8
                                                               (Redacted) Pg 7 of 15



From: Daniel Pulecio-Boek
Sent: Sunday, June 23, 2019 9:27 AM
To:           @plan-b.com.mx' <                             @plan-b.com.mx>
Subject: Informacion Importante
Importance: High

Dear Andres:

Please find enclosed the complaint and summons against you.

This email provides you with sufficient notice of the complaint.

Regards,

Daniel

Daniel Pulecio-Boek
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8167 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
danielpulecioboek@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 8 of 15




                                   8c
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                            (Redacted) Pg 9 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 10 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 11 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 12 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 13 of 15




                                   8d
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 14 of 15
19-01294-scc   Doc 43-10   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 8
                           (Redacted) Pg 15 of 15
